
	
		III
		112th CONGRESS
		2d Session
		S. RES. 587
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mrs. Boxer (for herself,
			 Ms. Collins, and
			 Mr. Whitehouse) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting Lights On
		  Afterschool, a national celebration of afterschool
		  programs.
	
	
		Whereas high-quality afterschool programs provide safe,
			 challenging, engaging, and fun learning experiences that help children and
			 youth develop social, emotional, physical, cultural, and academic
			 skills;
		Whereas high-quality afterschool programs support working
			 families by ensuring that the children in those families are safe and
			 productive after the regular school day ends;
		Whereas high-quality afterschool programs build stronger
			 communities by involving students, parents, business leaders, and adult
			 volunteers in the lives of children in the United States, thereby promoting
			 positive relationships among children, youth, families, and adults;
		Whereas high-quality afterschool programs engage families,
			 schools, and diverse community partners in advancing the well-being of children
			 in the United States;
		Whereas Lights On Afterschool, a national
			 celebration of afterschool programs held on October 18, 2012, highlights the
			 critical importance of high-quality afterschool programs in the lives of
			 children, their families, and their communities;
		Whereas more than 28,000,000 children in the United States
			 have parents who work outside the home and approximately 15,100,000 children in
			 the United States have no place to go after school; and
		Whereas nearly 2 in 5 afterschool programs report that
			 their budgets are in worse condition today than at the height of the recession
			 in 2008, and more than 3 in 5 afterschool programs report that their level of
			 funding is lower than it was 3 years ago, making it difficult for afterschool
			 programs across the United States to keep their doors open and their lights on:
			 Now, therefore, be it
		
	
		That the Senate supports
			 Lights On Afterschool, a national celebration of afterschool
			 programs held on October 18, 2012.
		
